811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.STATE OF MICHIGAN CORRECTIONS ORGANIZATION;  Perry Johnson,Defendant-Appellee.
No. 86-1909.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of the response of the appellant to this Court's order directing him to show cause why appeal number 86-1909 should not be dismissed for lack of jurisdiction.


2
It appears from the record that the judgment was entered June 3, 1986.  The June 17, 1986, notice of appeal docketed as appeal number 86-1975 was timely filed.  A motion for reconsideration was filed on June 20, 1986.  This Rule 59(e), Federal Rules of Civil Procedure, motion was not served or filed within ten days from the date of entry of the judgment and failed to toll the appeals period.  The notice of appeal filed on September 24, 1986, and docketed as appeal number 86-1909, was 83 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that appeal number 86-1909 be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.  The dismissal of appeal number 86-1909 does not affect the pendency of appeal number 86-1975.